485 U.S. 264 (1988)
HAIG ET AL.
v.
BISSONETTE ET AL.
No. 86-987.
Supreme Court of United States.
Decided March 21, 1988
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
PER CURIAM.
Because the Court lacks a quorum, 28 U.S. C. § 1, and since a majority of the qualified Justices are of the opinion that the case cannot be heard and determined at the next Term of the Court, the judgment of the United States Court of Appeals for the Eighth Circuit is affirmed under 28 U.S. C. § 2109, which provides that under these circumstances the Court shall enter its order affirming the judgment of the court from which the case was brought for review with the same effect as upon affirmance by an equally divided Court.
THE CHIEF JUSTICE, JUSTICE O'CONNOR, JUSTICE SCALIA, and JUSTICE KENNEDY took no part in this decision.